DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5, 7, and 11 are objected to because of the following informalities:  
It is suggested to amend "crystals" to "crystal" in lines 5 and 10 of claim 1
It is suggested to amend "measuring" to "measurement" in line 12 of claim 1
It is suggested to amend "crystals" to "crystal" in line 2 of claim 3
It is suggested to amend "crystals" to "crystal" in lines 7 and 12 of claim 5
It is suggested to amend "measuring" to "measurement" in line 14 of claim 5
It is suggested to amend "crystals" to "crystal" in line 2 of claim 7
It is suggested to amend "crystals" to "crystal" in lines 7 and 12 of claim 11
It is suggested to amend "measuring" to "measurement" in line 14 of claim 11
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 3 and 7, parent claim 1 limits the average cross-sectional area of the crystal grains to be 0.5-50 µm2 while dependent claims 3 and 7 recite that the average cross-sectional area of the crystal grains is "equal to or more than 2.0 µm2."  Therefore, the claim encompasses embodiments outside of the scope of parent claim 1, such as embodiments where the average cross-sectional area of the crystal grains is greater than 50 µm2.  Thus, claims 3 and 7 fail to further limit the subject matter of parent claim 1.
Regarding claims 4 and 8, parent claim 1 limits the metal plate to have a thickness of less than 30 µm while dependent claims 4 and 8 recite that the plate has a thickness of "equal to or more than 13 µm."  Therefore, the claim encompasses embodiments outside of the scope of parent claim 1, such as embodiments where the plate thickness is greater than 30 µm.  Thus, claims 4 and 8 fail to further limit the subject matter of parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018-235862 as evidenced by ASTM E112-13.  The Examiner has provided a machine translation of WO 2018-235862.  The citation of the prior art in this rejection refers to the machine translation.
	Regarding claims 1 and 11, WO '862 discloses a "thin plate for metal masks" (p. 1, para 1) that is intended to be used as a deposition mask (p. 1, para 2).  This plate is manufactured (i.e., prepared) from a rolled steel of an iron alloy containing 28-52% of Ni+Co (p. 1, para 2); a preferred lower limit of Ni is 30wt% and preferred upper limit of Ni is 38wt% (p. 2, para 4).  The plate is rolled (generally lower p. 2) and is manufactured by cold rolling to a thickness of between 0.5 mm or less and above 0.01 mm (i.e., 10-500 µm) (p. 3, para 2); this range substantially overlaps with the claimed range of ≤30 µm.  
	Concerning the average cross-sectional area of crystal grains in the metal plate, WO '862 discloses that the grain size for the metal plate mask of their disclosure is preferably of an ASTM E112 grain size of 9.0-13.0 (bottom p. 4 to top p. 5).  According to Table 4 of the ASTM E112-13 standard (upper p. 9), this range of a grain number of 9.0-13.0 is an average grain area (i.e., average cross-sectional area of crystal grains) of 15.8-252 µm2; this range substantially overlaps with the claimed range of 0.5-50 µm2. 
As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Concerning the claim language of "the cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and

Although there is no disclosure that the test method for determining the average cross-sectional area of the crystal grains in the product of WO '862 is identical to the average cross-sectional area of the crystal grains of a cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by an EBSD method, the [measurement] results being analyzed by an area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degrees is recognized as a crystal grain boundary, as is presently claimed, given that WO '862 discloses an average cross-sectional area of the crystal grains as is presently claimed and absent evidence of criticality in how average cross-sectional area of the crystal grains is measured, it is the Examiner's position that the average cross-sectional area of the crystal grains disclosed by WO '862 meets the claim limitation.
Additionally, per MPEP 2112.01(I), "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433."
The prior art product of WO '862 is disclosed as being made of an iron alloy containing at least nickel, such as 30-38wt% nickel, and may be selected to have a thickness of 10-30 µm, such as 13-30 µm, and an average crystal area of 15.8-50 µm2 as discussed above.  Thus, the prior art product of WO '862 may be selected by one of ordinary skill in the art to be substantially identical in both structure (i.e., thickness and average grain area) and chemical composition (i.e., steel with 30-38 wt% Co+Ni).
Therefore, a prima facie case of obviousness has been established against claim 1.
	Regarding claim 2, WO '862 discloses their plate is manufactured from a rolled steel of an iron alloy containing 28-52wt% of Ni+Co (p. 1, para 2).  This range substantially encloses the claimed range of 30-38% by mass.  As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness exists against claim 2.
	Regarding claim 3, WO '862 discloses that the grain size for the metal plate mask of their disclosure is preferably of an ASTM E112 grain size of 9.0-13.0 (bottom p. 4 to top p. 5).  According to Table 4 of the ASTM E112-13 standard (upper p. 9), this range of a grain number of 9.0-13.0 is an average grain area (i.e., average cross-sectional area of crystal grains) of 15.8-252 µm2; this range substantially overlaps with the claimed range of 0.5-50 µm2.  As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness exists against claim 3.
	Regarding claim 4, WO '862 discloses their plate is cold rolled to a thickness of between 0.5 mm or less and above 0.01 mm (i.e., 10-500 µm) (p. 3, para 2); this range substantially overlaps with the claimed range of ≤30 µm.  As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness exists against claim 4.
	Regarding claim 12, WO '862 discloses a strain relief annealing step may be added between the shape correction step and the final heat treatment step (i.e., during transport) as described above to anneal at a recrystallization temperature or lower to remove distortion in the thin plate (i.e., the metal plate obtained by rolling) and that it is preferable to set the strain relief annealing to 400-750°C (upper p. 4).  Example 1 discloses that strain relief annealing at 630°C for 55s is sufficient to accomplish this task (middle p. 5).  As set forth in MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).  The disclosure in WO .

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018-235862 as evidenced by ASTM E112-13 in view of US 2017/0141315.  The Examiner has provided a machine translation of WO 2018-235862.  The citation of the prior art in this rejection refers to the machine translation.
	Regarding claims 5 and 10, WO '862 discloses a "thin plate for metal masks" (p. 1, para 1) that is intended to be used as a deposition mask (p. 1, para 2).  This plate is manufactured (i.e., prepared) from a rolled steel of an iron alloy containing 28-52% of Ni+Co (p. 1, para 2); a preferred lower limit of Ni is 30wt% and preferred upper limit of Ni is 38wt% (p. 2, para 4).  The plate is rolled (generally lower p. 2) and is manufactured by cold rolling to a thickness of between 0.5 mm or less and above 0.01 mm (i.e., 10-500 µm) (p. 3, para 2); this range substantially overlaps with the claimed range of ≤30 µm.  
	Concerning the average cross-sectional area of crystal grains in the metal plate, WO '862 discloses that the grain size for the metal plate mask of their disclosure is preferably of an ASTM E112 grain size of 9.0-13.0 (bottom p. 4 to top p. 5).  According to Table 4 of the ASTM E112-13 standard (upper p. 9), this range of a grain number of 9.0-13.0 is an average grain area (i.e., average cross-sectional area of crystal grains) of 15.8-252 µm2; this range substantially overlaps with the claimed range of 0.5-50 µm2. 
As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
WO '862 does not teach a step of forming through-holes in the sheet for a mask, but does indicate that "openings" may be formed in a metal mask by etching (p. 1, para 2).
US '315 teaches that through-holes in the deposition mask are formed by etching [0009], such as by etching during transport [0016] in a longitudinal direction (Fig. 12) in order to manufacture a deposition mask.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to form through-holes in the sheet for a mask of WO '862 by etching during transport in a longitudinal direction in order to use the sheet of WO '862 for its intended purpose of being a deposition mask.
	Concerning the claim language of "the cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and
wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by an EBSD method, the [measurement] results being analyzed by an area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degrees is recognized as a crystal grain boundary," WO '862 does not expressly state that the average grain area is determined by this method.
Although there is no disclosure that the test method for determining the average cross-sectional area of the crystal grains in the product of WO '862 is identical to the average cross-sectional area of the crystal grains of a cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by 
Additionally, per MPEP 2112.01(I), "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433."
The prior art product of WO '862 is disclosed as being made of an iron alloy containing at least nickel, such as 30-38wt% nickel, and may be selected to have a thickness of 10-30 µm, such as 13-30 µm, and an average crystal area of 15.8-50 µm2 as discussed above.  Thus, the prior art product of WO '862 may be selected by one of ordinary skill in the art to be substantially identical in both structure (i.e., thickness and average grain area) and chemical composition (i.e., steel with 30-38 wt% Co+Ni).
Therefore, a prima facie case of obviousness has been established against claim 5.
Regarding claim 6, WO '862 discloses their plate is manufactured from a rolled steel of an iron alloy containing 28-52wt% of Ni+Co (p. 1, para 2).  This range substantially encloses the claimed range of 30-38% by mass.  As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness exists against claim 6.
	Regarding claim 7, WO '862 discloses that the grain size for the metal plate mask of their disclosure is preferably of an ASTM E112 grain size of 9.0-13.0 (bottom p. 4 to top p. 5).  According to Table 4 of the ASTM E112-13 standard (upper p. 9), this range of a grain number of 9.0-13.0 is an average grain area (i.e., average cross-sectional area of crystal grains) of 15.8-252 µm2; this range substantially overlaps with the claimed range of 0.5-50 µm2.  As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness exists against claim 7.
	Regarding claim 8, WO '862 discloses their plate is cold rolled to a thickness of between 0.5 mm or less and above 0.01 mm (i.e., 10-500 µm) (p. 3, para 2); this range substantially overlaps with the claimed range of ≤30 µm.  As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness exists against claim 8.
Regarding claim 9, WO '862 does not disclose an apparatus including a deposition mask and a frame holding the deposition mask welded thereto.  However, US '315 teaches attaching formed deposition masks to a frame in a taut state by welding in order to prevent warping [0101].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make a deposition mask apparatus from the deposition mask made according to WO '862 in view of US '315 that meets instant claim 5 as discussed above and attaching formed deposition masks to a frame in a taut state by welding in order to prevent warping as taught by US '315.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/580,401 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a metal plate of rolled steel containing at least nickel with a thickness of ≤30µm, average cross-sectional area of crystal grains of 0.5-50µm2.  The dependent claims of the reference application substantially align with the respective dependent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        /SALLY A MERKLING/SPE, Art Unit 1738